Cook, J.,
dissenting. I disagree with the majority’s framing of — and answer to — the question with respect to the jury-instruction issue. I also disagree with its conclusion that defense counsel’s remarks during closing argument were so egregious as to require reversal in the absence of timely objection. Accordingly, I would affirm the judgment of the court of appeals.
JURY INSTRUCTION
The majority decides that the jury instruction on alternative methods “probably misled the jury in a matter substantially affecting the [plaintiffs] substantial *504rights.” But I think the court properly instructed the jury, given the evidence presented regarding the standard of care. The majority decision turns on the observation that there was no evidence presented at trial that there was more than one acceptable way to treat an infant with “a seizure disorder caused by vitamin B-6 dependency.” In my view, however, the court of appeals correctly understood the question to be whether there was evidence presented that there was more than one acceptable way to treat “an infant with intractable seizures.”
The majority acknowledges that “[t]he trial court’s instruction would have been appropriate had there been testimony that acceptable alternative methods existed for treatment of Caitlin’s condition.” Plaintiffs expert testified that, given Caitlin’s known symptoms, diagnosis, and medical history known to the defendants in March 1991, the standard of care required that they give Caitlin vitamin B-6 between March 11 and 13, 1991 (presumably to test for and, if present, treat B-6 dependency). Defendants’ expert testified that, under the circumstances, defendants’ failure to administer B-6 did not fall below the standard of care. This conflicting testimony presents the basis for instructing the jury on alternative methods.4
DEFENSE COUNSEL’S REMARKS DURING CLOSING ARGUMENT
While I agree that the argument of defense counsel demeans the role of counsel and ought not to be condoned, I also agree with the court of appeals that, given our deference to the preferred vantage of the trial court, the remarks do not present reversible error. As the court of appeals noted, the latitude to be afforded to counsel during closing argument is within the sound discretion of the trial court.
Furthermore, though complaining on appeal that the closing argument was clearly prejudicial, counsel failed to object,5 triggering a plain-error review. “In *505appeals of civil cases, the plain error doctrine is not favored and may be applied only in the extremely rare case involving exceptional circumstances where error, to which no objection was made at the trial court, seriously affects the basic fairness, integrity, or public reputation of the judicial process, thereby challenging the legitimacy of the underlying judicial process itself.” Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 679 N.E.2d 1099, syllabus. And counsel’s argument was not so egregious that it “grossly and persistently abuse[d] his privilege,” Snyder v. Stanford (1968), 15 Ohio St.2d 31, 44 O.O.2d 18, 238 N.E.2d 563, paragraph one of the syllabus. Consequently, I disagree with the majority’s conclusion that the trial court was bound to intervene despite the absence of a proper objection by plaintiff.
CONCLUSION
Because I believe that neither the trial court’s alternative-methods jury instruction nor its failure to intervene sua sponte during defendants’ closing argument constitutes reversible error, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.

. See, also, Finley v. Culligan (1996), 201 Wis.2d 611, 626, 548 N.W.2d 854, 860 (alternative-methods jury instruction proper where “evidence was in conflict, demonstrating medically alternative modes of treatment for a patient who presented [plaintiffs] symptoms and condition”); Wasfi v. Chaddha (1991), 218 Conn. 200, 208-209, 588 A.2d 204, 208-209 (alternative-methods jury instruction held not error where defendant otolaryngologist had offered evidence that, based on tentative but incorrect diagnosis, his chosen method of treatment was within the normal range of professional discretion exercised by competent otolaryngologists faced with same situation); and Brackett v. Coleman (Ala.1988), 525 So.2d 1372, 1378-1379 (with respect to defendant physician’s treatment of plaintiff prior to correct diagnosis, question is whether defendant “exercised such reasonable care, skill, and diligence as a physician would ordinarily exercise in a similar case”).


. Plaintiff did object to one of defense counsel’s remarks, which objection was overruled, but did not object further or make it clear that he wished to lodge a continuing objection.